02-11-166-CR



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00166-CR
 
 



Ruben Vasquez


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 213th District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
         
On May 4, 2011, Appellant Ruben Vasquez filed a notice of appeal from a
judgment and sentence imposed two years earlier on June 19, 2009, for attempted
burglary.  Apparently recognizing that he had filed the notice of appeal
late, see Tex. R. App. P. 26.2(a)(1), Appellant
also filed a motion for an out-of-time appeal.
         
This court does not have authority to grant an out-of-time appeal.  See
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App. 1998) (reasoning that if an appeal is not timely perfected, a court of
appeals has no jurisdiction to address the merits of the appeal and can take no
action other than to dismiss it).  Accordingly, we deny Appellant’s motion
for an out-of-time appeal, and we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 43.2(f); Olivo
v. State, 918 S.W.2d 519, 523 (Tex. Crim. App.
1996).
 
PER CURIAM
 
PANEL: 
GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  June 2,
2011







[1]See
Tex. R. App. P. 47.4.